DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separating of at least a portion of said FCC product stream in a fractionation zone of a thermal cracking furnace to form an olefin product must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that figure 27 appears to be the closest drawing to the claimed invention, however, figure 27 fails to illustrate an FCC product being sent to a fractionation zone of the furnace to form an olefin product, wherein the fractionation zone would appear to be the gas plant shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1, line 5: “and” should be added to the end of the line. 
Claim 2, line 1: “The process or system of any of claims 1” should read “The process of claim 1,”. Claim 2 depends from claim 1 which is a process claim and not a system claim.
Claim 3, line 1: “The process or system of claim 2” should read “The process of claim 2”. Claim 3 depends from claim 1 which is a process claim and not a system claim.
Claim 4, line 1: “The process or system of claim 3” should read “The process of claim 3”. Claim 4 depends from claim 1 which is a process claim and not a system claim.
Claim 5, line 1: “The process or system of claim 4” should read “The process of claim 4”. Claim 5 depends from claim 1 which is a process claim and not a system claim.
Claim 6, line 1: “The process or system of claim 5” should read “The process of claim 5”. Claim 6 depends from claim 1 which is a process claim and not a system claim.
Claim 7, line 1: “The process or system of claim 6” should read “The process of claim 6”. Claim 7 depends from independent claim 1 which is a process claim and not a system claim.
Claim 8, line 1: “The process or system of claim 7” should read “The process of claim 7”. Claim 8 depends from independent claim 1 which is a process claim and not a system claim.
Claim 9, line 1: “The process or system of claim 8” should read “The process of claim 8”. Claim 9 depends from independent claim 1 which is a process claim and not a system claim.
Claim 10, line 1: “The process or system of claim 9” should read “The process of claim 9”. Claim 10 depends from independent claim 1 which is a process claim and not a system claim.
Claim 11, line 1: “The process or system of claim 10” should read “The process of claim 10”. Claim 11 depends from independent claim 1 which is a process claim and not a system claim.
Claim 12, line 1: “The process or system of claim 11” should read “The process of claim 11”. Claim 12 depends from independent claim 1 which is a process claim and not a system claim.
Claim 13, line 1: “The process or system of claim 12” should read “The process of claim 12”. Claim 13 depends from independent claim 1 which is a process claim and not a system claim.
Claim 14, line 1: “The process or system of claim 13” should read “The process of claim 13”. Claim 14 depends from independent claim 1 which is a process claim and not a system claim.
Claim 15, line 1: “The process or system of claim 14” should read “The process of claim 14”. Claim 15 depends from independent claim 1 which is a process claim and not a system claim.
Claim 16, line 1: “The process or system of claim 15” should read “The process of claim 15”. Claim 16 depends from independent claim 1 which is a process claim and not a system claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “a fractionation zone of a thermal cracking furnace” because it is unclear if the fractionation zone is part of the furnace or a separate fractionation zone that is associated with the cracking furnace and receives an effluent from the furnace. Applicant’s figure 27 appears to show a furnace and gas plant, which comprises fractionation columns, as being separate components of a thermal cracking unit, which would suggest that the claimed fractionation zone is a downstream zone from the furnace. For purposes of examination, the claim will be interpreted as the fractionation zone is downstream of the thermal cracking furnace. 
Claims 2-16 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 

Claim 2 is unclear for reciting “wherein said FCC product stream comprises a recycle content C5 to C22 hydrocarbon composition (r-C5 to C22)” because claim 1 recites “separating the FCC effluent to form an FCC product stream comprising predominantly C5 and lighter components”. The FCC product stream of claim 1 would appear to be a separated light stream comprising C5 and lighter components and therefore one of ordinary skill would reasonably expect that said FCC product stream would not comprise a C5 to C22 composition as well. Furthermore, the Applicant’s specification appears to suggest that the FCC effluent is separated into two separate FCC products, one product stream comprising C5 and lighter and a separate product stream comprising C5-C22 hydrocarbons which is subsequently fed to a thermal cracking unit (see Fig. 27). As such, it is not clear that the same FCC product stream recited in claim 1 was meant to comprise the claimed C5-C22 composition as recited in claim 2. Clarification is requested. For purposes of examination, claim 2 will be examined as presented wherein said FCC product stream comprising predominantly C5 and lighter components additionally comprises a C5-C22 composition. 

Claim 7 is indefinite for reciting “the olefin containing effluent from said thermal cracking furnace”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the olefin containing effluent” is the same as the “olefin product” recited in claim 1. 

Claim 8 is indefinite for reciting “combining at least a portion of the FCC product stream with the feed to the thermal cracker furnace and cracking the combined stream”. First, there is insufficient antecedent basis for “the feed to the thermal cracker” because none of the claims from which claim 8 depend recite a feed. Secondly, there is insufficient antecedent basis for “the combined stream”. 

Claim 9 is indefinite for reciting “wherein said separating is carried out in the main fractionator of the FCC unit” because it is not clear as to which “separating” step the claim is referring to. Claim 1 recites a separating step (b) and a separating step (c). Additionally, “the main fractionator of the FCC unit” lacks antecedent basis as no “main fractionator” is previously recited. 

Claim  13 recites the limitation "the r-hydrocarbon composition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the feed stream to said FCC" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claimed “feed stream” is the same or different than the “stream comprising a recycle content pyrolysis oil composition” recited in claim 1. 

Claim 16 recites the limitation "said thermal cracker" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said thermal cracker” is referring to the “thermal cracking furnace” recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6, 10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claims 3-6, claims 3-6 depend from claims 1 and 2 which recites “an FCC product comprising predominantly C5 and lighter components” and “said FCC product stream comprises a recycle content C5 to C22 hydrocarbon composition”. Claim 3 further recites  a limitation that fail to further limit the subject matter of claim 1 and 2 as claim 3 states “said FCC stream is selected from the group consisting of recycle content naphtha (r-naphtha), recycle content gasoline (r-gasoline), and recycle content diesel (r-diesel)”. Claim 3 is considered to limit the FCC product stream and exclude other compounds that fall outside naphtha, gasoline and diesel. The claim 7 does not recite that the FCC product stream comprises one from the group and therefore is not open to other hydrocarbons like C2-C4 hydrocarbons, which are required by claim 1. Therefore claim 3 does not further limit claims 1 and 2. Furthermore, claims 4-6, which depend from claim 3, recite hydrocarbons that fall outside naphtha, gasoline and diesel, and therefore do not further limit the subject matter of claim 3. As such, claims 4-6, which recite that the FCC product comprises C2 to C4 hydrocarbons, predominantly propane and predominantly ethane, are considered to be broadening limitations and fail to further limit the subject matter of claim 3. 
Additionally, claim 6, which depends directly from claim 5, recites that the FCC product stream is predominantly ethane. However, claim 5 recites that the FCC product is predominantly propane. Therefore, claim 6 does not further limit the subject matter of claim 5.  

In regards to claim 10, claim 10 recites that the separating is carried out in at least one fractionator of an FCC gas plant, however, claim 9 recites that the separating is carried out in the main fractionator of the FCC unit. Claim 9 recites a specific fractionator that the separating is carried out in while claim 10 appears to recites one or more fractionators which may not be the main fractionator. Claim 10 broadens where the separation occurs and therefore does not include all the limitations of claim 9, from which it depends. For purposes of examination, the at least one fractionator recited in claim 10 is considered the same fractionator recited in claim 9. 

In regards to claim 12, claim 12 recites that the FCC previously cracked feed streams without r-pyoil, however, claim 11 recites that the FCC is newly constructed for cracking a feed comprising r-pyoil. Claim 12 does not further limit the subject matter of claim 11 as it contradicts the limitation in claim 11. 
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (US 2019/0177626 A1, cited in the IDS dated 07/20/2022).
In regards to claim 1, Ramamurthy discloses a process for producing olefins comprising:
introducing a recycle hydrocarbon liquid stream 27 into a pyrolysis unit to form a pyrolysis product stream, wherein the pyrolysis unit is a fluidized catalytic cracking unit ([0031]; [0056]; [0100]; [0105]; Fig. 4);
separating the pyrolysis product stream in a pyrolysis separating unit 20 to produce a hydrocarbon gas stream 22 comprising C1-C4 hydrocarbons ([0039]; [0041]; Fig. 4); and 
passing a portion of the hydrocarbon gas stream 22 via stream 31 to a second separation unit 50 which is a downstream fractionation zone of a gas steam cracker to fractionate the portion of hydrocarbon gas stream into an olefin product 52 ([0084]; [0091]; Fig. 4).  
Ramamurthy does not appear to explicitly disclose that the hydrocarbon gas stream 22 comprising C1-C4 hydrocarbons additionally comprises C5 components. 
However, Ramamurthy discloses that the hydrocarbon gas stream may comprise C1-C4 hydrocarbons and is therefore considered open to the presence of additional heavier species. Furthermore, it is known in the art that separators disclosed by Ramamurthy ([0039]) are less than 100% efficient. As the pyrolysis separation unit functions to separate hydrocarbons at the C5 hydrocarbon cut, it would be obvious for one of ordinary skill in the art to reasonably conclude that the hydrocarbon gas stream 22 would have at least a trace amount of C5 components. As such, the gas stream 22 is considered to be a product stream that would comprise predominantly C5 and lighter components similarly as claimed, absent evidence to the contrary.

The Examiner notes that no prior art rejection is provided for dependent claims 2-16 due to the various rejections under 35 U.S.C. 112(b) and 112(d). As each claim depends on the preceding claim, and numerous claims fail to further limit and/or contradict the subject matter of the preceding claims, a reasonable and proper prior art rejection could not be made in view of the various 112 issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772